                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TEXAS
                               WACO DIVISION



Paradise IP LLC,
                                      Civil Action No. 6:20-CV-999-ADA
       Plaintiff,
                                      Patent Case
        v.

J2 Global Inc.,                       Jury Trial Requested

       Defendant.



    DEFENDANT J2 GLOBAL INC.’S REPLY IN SUPPORT OF ITS MOTION TO
              DISMISS THE FIRST AMENDED COMPLAINT
                                               TABLE OF CONTENTS


I.     INTRODUCTION ........................................................................................................... 1
II.    ARGUMENT .................................................................................................................. 1
       A.        Paradise Concedes It Has Not Adequately Pleaded Indirect Infringement. ............ 1
       B.        Paradise Fails to Adequately Plead Divided Infringement, Leaving Only J2
                 Global Employee Testing Allegations With Regard to Direct Infringement.
                 ............................................................................................................................ 2
                 1.         Paradise’s Claims for Divided Infringement by J2 Global and
                            SugarSync Customers Should Be Dismissed with Prejudice. .................... 2
       C.        The Asserted Claims of the ’627, ’613, and ’741 Patents Are Ineligible
                 Under Section 101................................................................................................ 4
                 1.         Alice Step 1: ’627, ’613, and ’741 Patent Claims are both abstract
                            and impermissibly exclusionary. ............................................................... 4
                 2.         Alice Step 2: ’627, ’613, and ’741 Patent Claims are not inventive............ 6
III.   CONCLUSION ............................................................................................................... 9




                                                                  -i-
I.         INTRODUCTION

           Paradise’s Opposition concedes that the Amended Complaint does not allege indirect

infringement and confirms that the allegations in the Amended Complaint are devoid of any

allegations that could support a claim of divided infringement. In a single bullet point in its

Opposition, Paradise purports to address its deficient divided infringement allegations by

summarily directing the Court and J2 Global to review seventy pages of claim charts and divine

for themselves the missing factual allegations that could support Paradise’s alleged claim. Under

controlling caselaw and the decision of this Court in De La Vega v. Google LLC, J2 Global’s

motion should be granted as to any claim of infringement beyond J2’s alleged internal employee

testing.

           Paradise’s Opposition fares no better as to why each of the three remaining patents are

not invalid under 35 U.S.C. § 101. Paradise argues J2 Global has overly abstracted the asserted

claims, and that “factual disputes” exist that preclude dismissal under Section 101. Paradise’s

first argument fails because by its own admissions in its Opposition, the abstract concepts laid

out by J2 Global are correct. Indeed, Paradise’s silence is notable—its section dedicated to Alice

Step One includes no explanation of the claims or the concepts of the claims, and Paradise’s

“Background” descriptions of the patents do not address the abstract concepts identified by J2

Global. Paradise’s second argument fails as there simply are no real factual disputes to resolve

for this Motion. And Paradise’s decision to not even address J2’s pre-emption argument

demonstrates the weakness of its position.

II.        ARGUMENT

           A.     Paradise Concedes It Has Not Adequately Pleaded Indirect Infringement.

           Paradise’s Opposition concedes that Paradise has not adequately pleaded claims for

indirect infringement. Opp., § 4.3. Therefore, J2 Global’s motion should be granted as to

                                                   -1-
indirect infringement.

       B.       Paradise Fails to Adequately Plead Divided Infringement, Leaving Only J2
                Global Employee Testing Allegations With Regard to Direct Infringement.

       In its Opposition, Paradise does not attempt to address several issues J2 Global raised in

its Motion to Dismiss, including that Paradise’s allegations of infringement based on alleged

sales, offers to sell products, and importing products fail as a matter of law because the sale,

offer of sale, or importing of a product cannot constitute direct infringement of method claims.

Mot. § III.A.1. The Court should grant J2 Global’s Motion with respect to these unaddressed

deficiencies.

       Paradise instead states only that “[t]he pleadings and claim charts provide two avenues

for direct infringement.” Opp., § 4.2. The first is “J2’s internal employee testing of the

product.” Id. The second is a divided direct infringement theory, which J2 Global covers in the

next section infra.

       In other words, Paradise argues only that its Amended Complaint makes a claim for (1)

direct infringement by J2 Global’s internal employee testing of the accused product, and (2)

alleged divided direct infringement. J2 Global is not challenging the adequacy of the pleadings

with respect to (1). But with respect to (2), as explained below, Paradise’s Complaint does not

actually contain divided direct infringement allegations, let alone allege the facts necessary to

support such a claim. Thus, all theories of direct infringement beyond internal testing by J2

Global should be dismissed.

                1.       Paradise’s Claims for Divided Infringement by J2 Global and
                         SugarSync Customers Should Be Dismissed with Prejudice.

       Divided infringement requires pleading either that the defendant “directs or controls

others’ performance,” or that the “actors form a joint enterprise.” Akamai Techs., Inc. v.

Limelight Networks, Inc., 797 F.3d 1020, 1022 (Fed. Cir. 2015) (in which the Federal Circuit en

                                                 -2-
banc set the standard for determining divided infringement). In determining whether a single

entity directs or controls the acts of another, “an actor is liable for infringement under § 271(a) if

[(1)] it acts through an agent (applying traditional agency principles) . . . [(2)] contracts with

another to perform one or more steps of a claimed method . . . [or (3)] conditions participation in

an activity or receipt of a benefit upon performance of a step or steps of a patented method and

establishes the manner or timing of that performance.” Id. Alternatively, a “joint enterprise

requires proof of four elements: (1) an agreement, express or implied, among the members of the

group; (2) a common purpose to be carried out by the group; (3) a community of pecuniary

interest in that purpose, among the members; and (4) an equal right to a voice in the direction of

the enterprise, which gives an equal right of control.” Id.

       Paradise’s Amended Complaint does not contain a divided infringement claim, as

Paradise makes no allegations of J2 Global directing or controlling SugarSync customers, or of

J2 Global and SugarSync customers acting as a joint enterprise as required under controlling

caselaw. See Akamai, 797 F.3d at 1022.

       In Paradise’s Opposition (which devotes only a single bullet point to the issue), Paradise

argues it has adequately pleaded a claim of divided infringement by summarily directing the

Court and J2 Global to three separate exhibits containing seventy pages of claim charts. Opp.

§ 4.2. However, even a brief examination of Paradise’s Amended Complaint, including the cited

three exhibits, reveals that divided infringement is never pleaded or even suggested across both

the Amended Complaint and its claim charts. In fact, not only does Paradise fail to allege that J2

Global directed or controlled customers, or entered into a joint enterprise with them, but the

words “customer,” “users,” and their similes/analogs do not even appear in the entirety of the

Amended Complaint and its claim charts with regards to any actions any customers or users



                                                  -3-
were required to take.

       Paradise’s wholly deficient pleading, which it makes almost no effort to defend, is a far

cry from what is required under controlling caselaw for a divided direct infringement claim. See

§ II.B.I supra (detailing the three possible theories for divided direct infringement under Akamai,

none of which Paradise pleads or even addresses). Accordingly, because Paradise has failed to

plead divided direct infringement, to the extent Paradise’s claims of direct infringement are

premised on divided infringement by J2 Global and SugarSync customers (who are not named as

defendants), the claims should be dismissed with prejudice. Furthermore, allowing a Plaintiff to

conjure out of thin air new allegations of infringement entirely absent from a complaint (as is the

case here) will only encourage gamesmanship and does not comport with pleadings standards of

this Court.

       This Court has dealt with similar circumstances recently, and granted a motion to dismiss

where the plaintiff failed to sufficiently plead or allege elements required for divided

infringement, including direction or control of an unnamed third party. See De La Vega v.

Google LLC, 6-19-cv-00617 (W.D. Tex. Feb. 11, 2020) (“The Complaint fails to make even

conclusory allegations of such direction, control, or joint enterprise, much less allege any facts in

support of the same.”). Akin to De La Vega, J2 Global respectfully requests that the Court grant

J2 Global’s Motion to Dismiss.

       C.      The Asserted Claims of the ’627, ’613, and ’741 Patents Are Ineligible Under
               Section 101.

               1.        Alice Step 1: ’627, ’613, and ’741 Patent Claims are both abstract and
                         impermissibly exclusionary.

       The asserted claims of the ’627, ’613, and ’741 Patents are invalid because the claims are

drawn to the abstract ideas of responding to a change by taking an action, using a database to

keep records where collecting records may be performed via data transfer between devices, and

                                                 -4-
collecting, analyzing, and storing data, respectively. Mot., §§ III.B, III.C, III.D.

       Notably, Paradise does not raise any argument that claim construction is required for any

term prior to a Section 101 determination being made. Instead, Paradise asserts that J2 Global

strips “all limiting detail and inventive concepts,” summarizing J2 Global’s argument for the

’627 Patent as “taking an action in response to change or new input,” the ’613 Patent as “using a

database for asset management,” and the ’741 Patent as “collecting and analyzing data.” Opp.,

§ 5.1.1.

       Instead, ironically, Paradise commits the exact thing—it accuses J2 Global of doing—

namely, “overgeneralizing claims . . . carried to its extreme,” stripping text of all detail and

concepts and reducing them to, in this case, 10, 6, and 4 words, respectively. Opp., § 5.1.1.

Paradise’s Opposition ignores paragraphs of textual analysis J2 Global provided in its Motion.

For example, regarding the ’627 Patent, Paradise disregards J2 Global’s discussion of “software

systems [that] could respond to problems (change) by modifying software configuration while

running . . . and other advances [] admitted in the ’627 Patent’s background section,” and textual

comparison and analysis of the ’627 Patent’s amorphous “storage locations,” “associated

attribute value,” and actions. Mot. § III.B.1. See also, § III.B.2‒4, III.C.1‒4, and § III.D.1‒4.

       Indeed, Paradise’s Opposition’s section on Alice Step 1 contains no analysis of any of the

claims (or any other part of the patents). Paradise states only that “a court must consider claims

in light of the specification and find an abstract idea only when their character as a whole is

directed to excluded subject matter,” and that “when understood this way, none of the claims are

abstract.” Opp. § 5.1.1 (referencing Opp. § 3’s discussion). These generic statements contain no

substantive discussion or analysis of any of the claims of the asserted patents, and simply saying

the claims are not abstract does not make it so.



                                                   -5-
        Finally, Paradise does not even attempt to address J2 Global’s argument that the ’627,

’613, and ’741 Patents offend § 101 of the Patent Act because of its exclusionary and preemptive

nature. See, e.g., Mot. § III.B.1 (“Indeed, claim 27 purports to cover any software program or

method that associates a plurality of any actions to two or more storage locations and makes a

decision about which action to take, regardless of whether it has anything to do with building

dynamic software. In fact, claim 27 is so abstract that Plaintiff alleges it can read on cloud

storage and software that synchronizes files across entirely different devices, even though the

’627 Patent does not even mention, much less disclose, anything regarding file synchronization

across different devices.”); see also Mot., § III.C.1 and Mot., § III.D.1 (for similar arguments

regarding the other two patents).

        In short, Paradise fails to offer any substantive response to J2 Global’s Motion with

regard to Alice Step 1.

                2.      Alice Step 2: ’627, ’613, and ’741 Patent Claims are not inventive.

        J2 Global raised in its Motion that the elements of the asserted claims, when considered

individually or as an ordered combination, exhibit no inventive concept. Mot., § III.B.2, §

III.C.2, and § III.D.2. Paradise purports to address Step 2 of the analysis in Sections 5.1.1 and

5.2.2 of its Opposition.

        In Section 5.1.1 of Paradise’s Opposition, Paradise cites Berkheimer for the proposition

that “inventive feature[s] . . . to the extent they are captured in the claims, create a factual dispute

regarding whether the invention describes well-understood, routine, and conventional activities.”

Berkheimer v. HP Inc., 881 F.3d 1360, 1369 (Fed. Cir. 2018). Accordingly, Paradise appears to

contend that dismissal is improper because “the claims of each patent embody inventive

concepts,” and presumably a factual dispute exists. Opp., § 5.2.2.

        But Paradise never explains where inventive concepts are captured in the claims, and
                                                  -6-
Paradise cannot manufacture a “factual dispute” about the claims when it cannot coherently

describe what or where the dispute is. In its Opposition, Paradise purports to summarize all of

the claims at once in each patent, without reference to any actual claim language or any

particular claim, and broadly argues that the specification supports its brief characterization of all

of the claims. For example, as to the ’613 Patent, Paradise opines, without reference to any

particular claim or claim language, that “the claims address the problem of managing assets,

including those that lack network communication capabilities with an unconventional solution.

The implementation of this technique is technically described in the specification.” Opp., §

5.2.1. See, also, id. (Paradise’s discussion of the ’627 and ’741 patents, which also fail to show

where inventive concepts are captured in the claims as required by Berkheimer). Paradise fails to

cite, demonstrate, or show where in the claims the inventive concept is captured. Paradise does

not analyze claim language, discuss existing understandings of POSITA, or otherwise

demonstrate why its solution is “unconventional” or “inventive.” Paradise simply says a factual

dispute exists without identifying one.

       In short, even though J2 Global pointed out the conclusory and boilerplate nature of the

Amended Complaint, Mot., § III.B.4, § III.C.4, and § III.D.3, Paradise’s only response has been

to state that “all non-conclusory allegations . . . must be accepted as true at the pleadings stage.”

Opp., § 5.2.1. But citing legal truisms alone cannot save Paradise’s claim. Paradise’s generic

arguments are not the “non-conclusory allegations” contemplated by the caselaw it cites, and the

case should be dismissed under § 101.

       The remainder of Paradise’s Step 2 discussion, in Section 5.2.2, is comprised of

sweeping, conclusory statements that are not specific to any of the patents in the case (indeed,

none of the patents are actually mentioned or cited) and various misstatements of caselaw. For



                                                 -7-
example, Paradise argues that “the claim charts, incorporated in the complaint, provides

‘concrete allegations . . . that individual elements and the claimed combination are not well-

understood, routine, or conventional activity.’ Aatrix Software, Inc. v. Green Shades Software,

Inc., 882 F.3d 1121, 1128 (Fed. Cir. 2018).” Opp., § 5.2.2. Aatrix Software does not support the

proposition that Paradise’s claim charts provide concrete allegations.

       Aatrix Software, however, does reiterate the second step of the Alice test, stating that “[i]f

the elements involve well-understood, routine, [and] conventional activity previously engaged in

by researchers in the field, they do not constitute an ‘inventive concept.’ We have explained that

the second step of the Alice / Mayo test is satisfied when the claim limitations ‘involve more than

performance of ‘well-understood, routine, [and] conventional activities previously known to the

industry.’” Aatrix Software, 882 F.3d at 1128 (internal quotations omitted). Similarly, J2 Global

has explained how Paradise’s patents not only involve the “well-understood, routine, [and]

conventional activity” not only engaged by researchers in the field, but in some cases, by

laypeople. Paradise does not refute these arguments beyond overly reducing J2 Global’s

arguments to strawmen that it then attempts to knock down.

       Finally, this matter can be distinguished from Cellspin, Paradise’s final citation, because

across multiple filings, Paradise has not identified or quoted the claim or specification language

that recites “what makes the claims inventive.” Cellspin Soft, Inc. v. Fitbit, Inc., 2019 U.S. App.

LEXIS 18853, 18876 (Fed. Cir. 2019) (“As long as what makes the claims inventive is recited by

the claims, the specification need not expressly list all the reasons why this claimed structure is

unconventional.”). Paradise similarly fails to quote or otherwise identify specification language,

saying that the specifications describe unconventionality “explicitly” or “implicitly.” Opp., §

5.2.2. In fact, every mention of a specification or claim being “unconventional” or “inventive”



                                                 -8-
comes from Paradise describing it to be so, rather than from claims or specification language.

III.   CONCLUSION

       For the reasons stated above, Defendant J2 Global respectfully requests that the Court

dismiss the Amended Complaint with prejudice.

                                           Respectfully submitted,

Dated: February 11, 2021                   /s/ Deron Dacus
                                           Deron R. Dacus
                                           Texas Bar No. 00790553
                                           THE DACUS FIRM, P.C.
                                           821 ESE Loop 323, Suite 430
                                           Tyler, Texas 75701
                                           903-705-1117 (phone)
                                           903-581-2543 (fax)
                                           E-mail: ddacus@dacusfirm.com

                                           Harper Batts
                                           Calif. Bar No. 242603 (pro hac vice pending)
                                           Chris Ponder
                                           Texas Bar No. 24065916 (pro hac vice pending)
                                           Jeffrey Liang
                                           Calif. Bar No. 281429 (pro hac vice pending)
                                           SHEPPARD MULLIN
                                           379 Lytton Ave.
                                           Palo Alto, CA 94301
                                           650-815-2673 (phone)
                                           650-815-2601 (fax)
                                           E-mail: hbatts@sheppardmullin.com
                                           E-mail: cponder@sheppardmullin.com
                                           E-mail: jliang@sheppardmullin.com

                                           Counsel for Defendant J2 Global, Inc.




                                               -9-
                                CERTIFICATE OF SERVICE

       Pursuant to the Federal Rules of Civil Procedure and Local Rule CV-5, I hereby certify

that, on February 11, 2021, all counsel of record who have appeared in this case are being served

with a copy of the foregoing via the Court’s CM/ECF system.



                                                                      /s/ Deron Dacus
                                                                      Deron Dacus




                                              -10-
